DETAILED ACTION
Remarks
Applicant presents a communication dated 30 June 2022 in response to the26 May 2022 non-final Office action (the “Previous Action”).
With the communication, Applicant:
amends claims 1-6, 11, 12, 15, 17 and 18;
cancels claims 20-27;
adds new claim 28;
amends the specification; and
amends Figure 1 of the drawings.
Claims 1-3, 5, 11, 12, 17, 18 and 28 are further amended via the examiner’s amendment below for the reasons set forth in the attached interview summary.
Claims 1-19 and 28 remain pending and are allowed herein. Claims 1, 11 and 28 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Previous Action’s objection to the drawings is withdrawn in view of Applicant’s amendments to the drawings.
Claim Interpretation
In view of Applicant’s amendments, no claim limitation is interpreted in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. sixth paragraph. 
Claim Objections
In view of Applicant’s amendments, the Previous Action’s objection to claim 4 is withdrawn.
Claim Rejections – 35 USC § 112
In view of Applicant’s amendments, the Previous Action’s § 112 rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by William G. Hughes (Reg. No. 46,112) on 14 July 2022 for the reasons set forth in the attached interview summary.
	
The claims are amended as follows:

(Currently Amended)  An automated system for unit testing an application in a mainframe execution environment that includes at least one processor and at least one non-transitory computer-readable storage medium storing instructions that when executed by the at least one processor, cause the at least one processor to:
store a plurality of stub objects using the at least one non-transitory computer-readable storage medium, where each stub object in the plurality of stub objects represents a different stub type;
store a command translator table configured with an entry for each command available for an online transaction processor, using the at least one non-transitory computer-readable storage medium, where each entry in the command translator table specifies a stub type for the command;
receive and parse a test input file at a test configurator executed using the at least one processor, where the test input file includes at least one record for a particular command issued by the application for the online transaction processor; and
receive records from the test input file at a setup routine, which, upon reading the at least one record from the test input file, retrieves an entry corresponding to the particular command from the command translator table and operates to create an object for the particular command in the mainframe execution environment, such that the command object is instantiated from a class representing the particular command type and is a property of a given stub object in the plurality of stub objects.

(Currently Amended)  The automated system of claim 1 wherein the test configurator further operates to update an address for a handler of the online transaction processor with an address for an interceptor routine.

(Currently Amended)  The automated system of claim 1 wherein the online transaction processor is further defined as Customer Information Control System.

(Previously Presented)  The automated system of claim 1 wherein the setup routine determines arguments associated with the particular command and operates to create an object for each argument associated with the particular command in the mainframe environment, such that each argument object is a property of the command object for the particular command.

(Currently Amended)  The automated system of claim 1 wherein the setup routine determines arguments associated with the particular command using existence bits in an array previously collected from the online transaction processor.

(Previously Presented)  The automated system of claim 1 wherein each entry in the command translator table provides a listing of possible arguments associated with each command and each possible argument in the listing of possible arguments has a specified category type, such that the setup routine updates a property of the command object for the particular command with the listing of possible arguments for the particular command.

(Original)  The automated system of claim 1 wherein the setup routine instantiates each of the stub objects in the plurality of stub objects based on records received from the test input file.

(Original)  The automated system of claim 1 wherein the test configurator calls the application and thereby initiates testing of the application.

(Original)  The automated system of claim 8 wherein an interceptor routine is accessible by the application and, in response to issuance of the particular command by the application, operates to interact with methods provided by the command object for the particular command.

(Original)  The automated system of claim 9 wherein the application returns control to the test configurator and the test configurator retrieves values of the parameters from the application and generates a test output file, where the test output file includes the retrieved values of the parameters from the application.

(Currently Amended)  An automated system for unit testing an application in a mainframe execution environment that includes at least one processor and at least one non-transitory computer-readable storage medium storing instructions that when executed by the at least one processor, cause the at least one processor to:
store a plurality of stub objects using the at least one non-transitory computer-readable storage medium, where each stub object in the plurality of stub objects represents a different stub type;
store a command translator table configured with an entry for each command available for an online transaction processor, using the at least one non-transitory computer-readable storage medium, where each entry in the command translator table specifies a stub type for the command and includes a listing of possible arguments associated with the given command, such that each possible argument in the listing of possible arguments has a specified category type;
update, using a test configurator executed using the at least one processor, an address for a handler of the online transaction 
receive, at the interceptor routine, and during execution of the application, a call for a particular command available through the online transaction processor and interact with methods provided by a command object for the particular command, where the command object is instantiated by the test configurator from a class representing the particular command type and is a property of a given stub object in the plurality of stub objects.

(Currently Amended)  The automated system of claim 11 wherein the interceptor routine, upon receiving the call for the particular command, retrieves an entry from the command translator table using a function code that identifies the particular command, where the function code resides in a parameter list received from the online transaction processor.

(Original)  The automated system of claim 12 wherein the interceptor routine identifies a particular stub object amongst the plurality of stub objects using the retrieved entry from the command translator table.

(Original)  The automated system of claim 13 wherein the interceptor routine determines a command object that is associated with the particular stub object and interacts with methods provided by the command object, where the command object correlates to the particular command.

(Previously Presented)  The automated system of claim 14 wherein the interceptor routine determines the command object for the particular command by sequentially processing command objects associated with the particular stub object.

(Original)  The automated system of claim 14 wherein the interceptor routine determines the command object for the particular command by matching values for the arguments passed with the particular command by the application with values for the arguments stored as properties of the command objects associated with the particular stub object.

(Currently Amended)  The automated system of claim 11 wherein the online transaction processor is further defined as Customer Information Control System.

(Currently Amended)  The automated system of claim 11 wherein the test configurator is configured to receive and parse a test input file, where the test input file includes at least one record for the particular command issued by the application for the online transaction processor.

(Original)  The automated system of claim 17 further comprises a setup routine interacting with the test configurator to receive records from the test input file and, upon reading the at least one record from the test input file, the setup routine retrieves an entry corresponding to the particular command from the command translator table and operates to create the command object for the particular command in the mainframe execution environment.

20-27. (Cancelled)  

28. (Currently Amended) A computer-implemented method comprising:
storing a plurality of stub objects using at least one non-transitory computer-readable storage medium, where each stub object in the plurality of stub objects represents a different stub type;
storing a command translator table configured with an entry for each command available for an online transaction processor, using the at least one non-transitory computer-readable storage medium, where each entry in the command translator table specifies a stub type for the command;
receiving and parsing a test input file at a test configurator executed by at least one processor using instructions stored on the at least one non-transitory computer-readable storage medium, where the test input file includes at least one record for a particular command issued by an application for the online transaction processor; and
receiving records from the test input file at a setup routine, which, upon reading the at least one record from the test input file, retrieves an entry corresponding to the particular command from the command translator table and operates to create an object for the particular command in a mainframe execution environment, such that the command object is instantiated from a class representing the particular command type and is a property of a given stub object in the plurality of stub objects.

-End-
Allowable Subject Matter
Claims 1-19 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 11 and the claims dependent therefrom are allowable for reasons substantially the same as those set forth in the Previous Action. New claim 28 is allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196